DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 05 November 2021 concerning application 16/406,352 filed on 08 May 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 12-30 are pending; claims 1-11 previously were cancelled; claim 12 has been amended; claims 25-30 previously were withdrawn and further have been cancelled via the Examiner’s Amendment below; and claims 12-24 currently are under consideration for patentability.  

Information Disclosure Statement
The Information Disclosure Statement filed on 05 November 2021 has been considered by the Examiner. 

Response to Arguments
Applicant’s amendments (please see pp. 2-5) and arguments (please see pp. 6-9), filed 05 November 2021, with respect to the rejections of claims 12-24 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 
The Examiner notes that the amended limitations would have triggered an obviousness-type double patenting rejection, but Applicant’s submission of a Terminal Disclaimer on 09 November 2021 has rendered such a rejection unnecessary.  The Examiner appreciates Applicant’s timely filing of the Terminal Disclaimer. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-30 directed to an invention non-elected without traverse.  Accordingly, claims 25-30 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
25.	(Cancelled)
26.	(Cancelled)
27.	(Cancelled)
28.	(Cancelled)
29.	(Cancelled)
30.	(Cancelled)

Allowable Subject Matter
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not disclose or reasonably suggest a freestanding cuff module comprising a cuff body at least partially self-wrappable around a nerve, a plurality of rows of selectively activatable electrodes, and an anchor assembly as recited.  As stated by Applicant, the Patent Trial and Appeal Board has previously decided on the patentability of the amended limitations in the Applicant’s favor. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792